DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Status of the Claims
Claims 1 and 4-15 are pending in the present application.

Response to Arguments
Applicant’s arguments, see pg. 4, last paragraph to pg. 5, first paragraph, filed 25 August 2022, with respect to the rejections of claims 1 and 12-15 under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez-Silva et al. (Industrial & Engineering Chemistry Research, 2010) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pg. 4, last paragraph to pg. 5, first paragraph and pg. 6, last paragraph to pg. 7, first paragraph, filed 25 August 2022, with respect to the rejections of claims 1 and 3-15 under 35 U.S.C. 103 as being unpatentable over Schwantes et al. (US 2006/0263519 A1) in view of Sanchez-Silva et al. (Industrial & Engineering Chemistry Research, 2010) and Herault (US 2004/0043078 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Berghaus et al. (EA 020571 B1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2010/0323892 A1) in view of Hermeling et al. (US 7,772,420).
Instant claim 1 is drawn to an aqueous slurry composition comprising an aqueous medium having dispersed therein oily medium-containing microcapsules comprising an ionic acrylate copolymer shell encapsulating said oily medium, wherein the ionic acrylate copolymer is made from only water-soluble monomers, and the microcapsules release the oily medium upon removal of the aqueous medium without need for pressure to rupture the microcapsules, and wherein said ionic acrylate copolymer is comprised of a mono-functional acrylate monomer having an ionic group and a multi-functional acrylate monomer.
Instant claim 4 states that the ionic acrylate copolymer is an anionic copolymer and the mono-functional acrylate monomer contains an anionic group.  
Instant claim 5 states that the anionic group is a carboxylic acid.
Instant claim 8 states that the multifunctional acrylate is an ethoxylated trimethylolpropane triacrylate.
Levy et al. teach an aqueous dispersion comprising microcapsules, the capsule wall of which is formed from radically polymerized monomers and the capsule core of which comprises at least one oil (Abstract).  The capsule wall is formed from 30 to 100% by weight of one or more monomers which include acrylic acid, methacrylic acid, methacrylic anhydride and maleic acid (monomer I), 0 to 20% by weight of one or more bi- and/or polyfunctional monomers (monomers II) which are insoluble or sparingly soluble in water, and 0 to 50% by weight of one or more other monomers (monomers III), in each case based on the total weight of the monomers ([0023]-[0031]).  The term “sparingly soluble” is understood to mean a solubility of less than 60 g/l in water at 20 ºC.  Especially suitable monomers II are divinyl and polyvinyl monomers which bring about crosslinking of the capsule wall during the polymerization ([0032]).
It is noted that acrylic acid and methacrylic acid are anionic monofunctional acrylate monomers containing a carboxylic acid.
Levy et al. teach that the aqueous dispersion of the microcapsules according to the invention can generally release the capsule content, comprising oil and lipophilic surfactant, on drying ([0130]-[0131], [0140]).
Levy et al. teach multi-functional monomers, such as diacrylates and triacrylates ([0033]-[0034]), but they do not explicitly disclose water-soluble mono-functional acrylate monomers, as instantly claimed.
However, Levy et al. specifically teach that the especially suitable monomers II are divinyl and polyvinyl monomers which bring about crosslinking of the capsule wall during the polymerization ([0032]).  Levy et al. also teach that up to 100% by weight of the monomers can be water-soluble monomers ([0027]).
Hermeling et al. teach crosslinking agents include ethoxylated trimethylpropane triacrylate (SR 415) (col. 2, ln. 2-3).  It is noted that the instant specification teaches that SR 415 is a water-soluble multi-functional acrylate monomer ([0027]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare microcapsules according to Levy et al. comprising ethoxylated trimethylpropane triacrylate (SR 415) as a crosslinking agent.  Such would have been obvious because Levy et al. teach that up to 100% by weight of the monomers can be water-soluble monomers, and that the multi-functional monomers are present to bring about crosslinking of the capsule wall during polymerization.  A person having ordinary skill in the art would reasonably expect that the water-soluble ethoxylated trimethylpropane triacrylate (SR 415) would also function as a crosslinking agent in the compositions according to Levy et al.
Instant claim 9 states that the weight ratio of mono-functional acrylate to multi-functional acrylate is within the range of 30:70 to 70:30.
Levy et al. teach that capsule wall can include up to 100% by weight of one or water-soluble monomers I ([0024], [0027]), and 0-20% by weight of one or more bi- and/or poly-functional monomers (monomers II) ([0025], [0028]).
Levy et al. do not explicitly disclose the weight ratio of mono-functional acrylate to multi-functional acrylate is within the range of 30:70 to 70:30, as instantly claimed.  However, Levy et al. teach that the water-soluble monomers I can be included up to 100% by weight of the capsule wall, and also that especially suitable divinyl and polyvinyl monomers bring about crosslinking of the capsule wall during polymerization ([0032]).
A person having ordinary skill in the art would have been motivated to include the water-soluble crosslinking monomers of Hermeling et al. in an amount that effectively crosslinks the capsules of Levy et al. and still allows release of the oily medium upon drying.  Such would have been obvious because Levy et al. teach that crosslinking agents may be included in their capsule wall, and that the aqueous dispersion of the microcapsules according to the invention can generally release the capsule content, comprising oil and lipophilic surfactant, on drying ([0130]-[0131], [0140]).
Since Levy et al. teach that 100% by weight of the capsule wall can comprise water-soluble monomers, a person having ordinary skill in the art would have been able to determine through routine experimentation the proper weight ratio of water-soluble monofunctional acrylate monomers to water-soluble polyfunctional acrylate monomer crosslinkers required to produce microcapsules that still release the oily medium upon drying.  
Instant claim 10 states that the ionic acrylate copolymer shell comprises 5-25% by weight of the microcapsule.
Levy et al. teach that the ratio by weight of capsule core to capsule wall is generally from 50:50 to 99:1, wherein 70:30 to 98:2, in particular 80:20 to 95:5 is preferred ([0021]).
Instant claim 11 states that the oily medium comprises a pesticide, herbicide and/or plant fertilizer.
Levy et al. teach that the dispersion comprising microcapsules further comprises at least one agrochemical, including pesticides, herbicides, and fertilizers (Abstract; [0012]-[0017], [0127], [0136]-[0140]).
Instant claim 12 states that the oily medium comprises a fragrance, a UV-absorber, and/or a skin moisturizer.
Levy et al. teach that microcapsules can contain fragrances as well as agricultural chemicals ([0005]).
Instant claim 13 states that the microcapsules release less than 10% of said oily medium over four weeks of storage but release all of the oily medium once the aqueous medium is removed.
Instant claim 14 states that the microcapsules release 80-100% of said oily medium within 6 hours after aqueous medium removal.
Instant claim 15 states that the microcapsules release less than 5% of said oily medium over four weeks of storage.
Levy et al. teach microcapsules that release the oily medium upon drying.  The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  The release characteristic and storage stability are descriptive and thus would be an inherent property of the claimed composition.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
It would have been prima facie obvious for a person having ordinary skill in the art to prepare microcapsules comprising water soluble acrylate comonomer and water soluble polyfunctional acrylate comonomer as the capsule shell encapsulating oily medium.  The microcapsules would comprise the same components as instantly claimed, and would therefore also comprise the same properties, including releasing the oily medium upon removing the aqueous medium and the storage stability.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2010/0323892 A1) in view of Hermeling et al. (US 7,772,420) as applied to claims 1, 3-5, and 8-15 above, further in view of Pavel (Journal of Dispersion Science and Technology, 2004).
The teachings of Levy et al. and Hermeling et al. are discussed above and incorporated herein.
Instant claim 6 states that the ionic acrylate copolymer is a cationic copolymer and the mono-functional acrylate monomer contains a cationic group.
Instant claim 7 states that the cationic group is an ammonium group.
Levy et al. teach water-soluble monomers, including acrylic and methacrylic acid, but do not explicitly disclose a cationic monomer comprising an ammonium group, as instantly claimed.
Pavel teaches microemulsions based on water-soluble monomers, wherein various water-soluble monomers have been investigated, including anionic monomers (sodium acrylate) and cationic monomers (methacryloyloxyethyltrimethyl-ammonium chloride (MAD-QUAT)) and copolymers thereof (pg. 9, col. 1, para. 6).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare microcapsules according to Levy et al. wherein the water-soluble monomer comprises either acrylic acid or a cationic monomer, such as MAD-QUAT.  Such would have been obvious because Pavel teach the anionic and cationic monomers are functionally equivalent in the preparation of microcapsules with water-soluble monomers.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  See MPEP 2143. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616